     Case: 3:19-cr-50026 Document #: 17 Filed: 10/15/19 Page 1 of 1 PageID #:52

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Western Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 3:19−cr−50026
                                                         Honorable Philip G. Reinhard
Luis Alfredo Delacruz
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 15, 2019:


        MINUTE entry before the Honorable Iain D. Johnston as to Luis Alfredo Delacruz
(1): Status hearing held on 10/15/2019 and continued to 11/26/2019 at 11:00 AM.
Defendant's oral motion for extension of time is granted. The Court excludes time
pursuant to 18USC3161(h)(7) from 10/1/2019 to 11/26/2019. (X−T) (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
